Citation Nr: 1549329	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.
 
2.  Entitlement to an increased rating for service-connected residuals of a stab wound to the left arm with neuropathy of the radial nerve, currently evaluated as 30 percent disabling.
 
3.  Entitlement to an increased rating for service-connected scar residuals of a stab wound to the left arm, currently evaluated as 10 percent disabling.
 
4.  Entitlement to an increased compensable rating for scar residuals of a stab wound to the abdomen.
 
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.  He was awarded the Purple Heart Medal and the Combat Infantry Badge, among other decorations, for his service in Vietnam. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 and August 2007 decisions by the RO in Denver, Colorado. 

A videoconference hearing was held in February 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In April 2012, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

While this case was pending on remand, the RO adjudicated other claims filed by the Veteran, and there are other issues that are not before the Board.  During the pendency of this appeal, in a July 2013 rating decision, the RO granted service connection and a 30 percent rating for coronary artery disease associated with herbicide exposure, effective May 4, 2012.  In an August 2015 rating decision, the RO granted service connection and a 20 percent rating for diabetes mellitus, type II, associated with herbicide exposure, effective March 20, 2015.  In a November 2015 rating decision, the RO granted service connection and separate 10 percent ratings for bilateral peripheral neuropathy of the lower extremities, effective August 28, 2015.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in appellate status.  See 38 U.S.C.A. § 7105; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

In a written brief received in August 2015, the Veteran's representative has waived initial RO review of the additional evidence submitted to and obtained by VA, and thus the Board will consider it.  See 38 C.F.R. § 20.1304.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The issue of entitlement to an increased rating for scar residuals of a stab wound to the abdomen is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  Throughout the rating period on appeal, the service-connected residuals of a stab wound to the left arm include neuropathy of the radial nerve and ulnar nerve, muscle atrophy, and painful scars, and are equivalent to loss of use of the left hand.

3.  Records on file show that the Veteran was working, including on a full-time basis, at a substantially gainful occupation until September 15, 2011.

4.  Resolving all doubt in the appellant's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation from September 15, 2011.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a higher rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Throughout the rating period on appeal, the criteria for an increased 60 percent rating (and special monthly compensation) for the service-connected residuals of a stab wound to the left arm with neuropathy of the radial nerve and ulnar nerve, and painful scars are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5125; 4.124a, Diagnostic Codes 8514, 8516 (2015).

3.  The criteria for a TDIU have been met from September 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

With regard to the appeal for a higher initial rating for service-connected PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the appeal for increased ratings for service-connected disabilities of the left arm, the duty to notify was satisfied via a letter sent to the Veteran in May 2006, prior to the February 2007 rating decision on appeal.  Additional notice was sent by letters dated in March 2007, February 2009 and September 2012.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA clinical records, and records from the Social Security Administration (SSA).  The Veteran has submitted statements, testimony, and lay and medical evidence in support of his claims.  He was also provided comprehensive VA compensation examinations in furtherance of his claims, that were based on clinical findings and a review of the record.  The examination reports contain the information needed to assess the severity of PTSD and left arm disabilities in relation to the applicable rating criteria.  Thus, the Board concludes that the VA compensation examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  No further examination need be provided, as the Veteran has not alleged that his PTSD or left arm disabilities have worsened since most recently examined.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the AOJ arranged for VA medical examinations as directed by the Board's April 2012 remand, obtained SSA records and additional VA and private medical records, additional service treatment records, and requested additional evidence from the Veteran by letters dated in September 2012 and May 2013.  The Veteran has submitted additional evidence and argument.  Therefore, substantial compliance has been achieved.  

Also, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2012 Board hearing.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He asserts that a 70 percent rating is warranted for this disability, and that he meets some of the criteria for a 100 percent rating.  See his June 2013 statement.

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected PTSD as 50 percent disabling under Diagnostic Code 9411.

PTSD is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  Rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117   (Fed. Cir. 2013).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The nomenclature employed in the Rating Schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders - until recently the Fourth Edition (DSM-IV), but now the Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2015).  The DSM contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  

While the Rating Schedule indicates the rating agency must be familiar with the 
Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

On the Veteran's initial VA history and physical in August 2005, PTSD screening was negative, and depression screening was positive.  He denied nightmares regarding any traumatic incidents, denied being constantly on guard, watchful, or easily startled, and denied feeling numb or detached from others.  The diagnostic assessment was depression, and he was referred for a mental health consult.

An August 2005 VA mental health consult reflects that the Veteran reported that he had an anger problem that had cost him several jobs and marriages.  He was separated from his wife, and was currently working for Thomas Construction.  He had three children and had been married for 17 years.  He said Vietnam was stressful when nothing happened, and that he was wounded in action and sent home.  He said he was not angry until 1975, when he owned his own steel business.  He stated that he got angry at his men for not unlocking the doors on a truck, and he broke all of the glass on the truck.  He complained of depression and sleep impairment.  He said he did not dream.  He denied suicidal ideation or intent, and denied risk of harm to others.

A September 2005 VA mental health intake and assessment reflects that the Veteran reported anger problems.  He denied prior psychiatric treatment.  He said he was satisfied with his job for now, but reported marital difficulties.  He had been married three times previously, and was separated from his current wife.  He said his wife spent all their money and did not pay the bills.  He stated that he had been successful in business, and had owned an airplane.  He currently worked as a supervisor in construction.  On examination, he was oriented times three with no sign of a thought disorder.  His memory was intact, he appeared bright, and his judgment and insight were good.  He denied suicidality and homicidality.  He denied violence after service, but admitted verbal explosiveness, which had caused him losses in his personal life and at work.  The Axis I diagnoses were depression and marital problems.  The GAF was 59.  PTSD was not diagnosed.  

A September 2005 individual psychotherapy note reflects that the Veteran reported that he "got a ticket for child abuse" in August, because he threw a bottle at his teenage daughter and yelled at her.  A restraining order was in effect.  She said there were weapons involved, but the Veteran denied this.  The diagnosis was marital/family issues, with associated depression.  The GAF was 59.

In October 2005, he was seen in an anger management group; the diagnosis was depression.  An October 2005 psychiatry note reflects that the Veteran felt more in control of his feelings and declined medication.  On examination, he had good eye contact and interactional skills, was well-dressed and groomed, his thoughts were organized, his mood showed some dysphoria, and he had no current suicidal or homicidal ideation.  He said he previously had occasional suicidal ideation without plan or intent.  The diagnostic assessment was depressive disorder not otherwise specified (NOS).

A March 2006 VA outpatient individual psychotherapy note reflects that the Veteran was seen for marital and family issues.  He reported that he had a new job and enjoyed it.  He was a vice president for a developer.  The social worker noted that he had good insight and motivation for change, and that he had requested psychiatric medication.  The GAF was 60.

In his initial April 2006 claim of service connection for PTSD, the Veteran reported that he had daily anxiety, avoided crowds and being around other people, experienced nightmares three to four times per week, and had sleep deprivation.  He also reported flashbacks from Vietnam.  He said that he had realized that because of PTSD he had divorced three times and was still a very abusive person.  He said his employment was marginal at best.

On VA examination in May 2006, the Veteran reported that he was separated from his current (fourth) wife, and he had three children from that marriage, and an adult child from his second marriage.  He said the marriage had always been stormy and he had been verbally abusive for many years.  He said his wife had obtained a restraining order against him in August 2005.  He said he worked as a construction project manager for Colorado Commercial Builders, and had this job for four months.  Prior to that, he worked for Thomas GC for about eight months.  He was reportedly fired from that job for sleeping on the job.  He said he had never worked for any company for longer than a few months, and attributed this to his personality style and the nature of the construction business.  He denied difficulty maintaining his own hygiene, and often got up at 3 a.m., and tried to return to sleep but was often unsuccessful.  He usually got up at 5 a.m. and was at work by 7:30 a.m.  He generally came and went as he pleased at work, and returned home by 8 p.m.  His primary hobby was tending his property, and did not have anyone he enjoyed seeing on a social level.  He reported insomnia, and said he had frequent wakening throughout the night, and said he was wakened primarily by nightmares and dreams and intrusive memories of Vietnam.  He also reported flashbacks and intrusive memories in the daytime.  He denied panic attacks.  He had a history of difficulties with his temper, and he was easily agitated.  He said he was most abusive toward loved ones, and this was primarily on a verbal level.  He avoided busy places and crowds.  He said he was emotionally detached and uninvolved.  He said he had not been happy for many years, and was suicidal once many years ago, but had never tried to hurt himself.

On examination, he was polite and cooperative, and oriented in all spheres.  His mood was slightly agitated, and affect was restricted.  Short-term memory was intact.  Concentration was good and he performed serial sevens without error.  Thought processes were unimpaired, and goal-directed.  He denied current suicidal or homicidal ideation, and denied hallucinations.  The examiner indicated that the Veteran had chronic moderate PTSD, and mild depression which did not warrant a separate Axis I diagnosis.  He believed his recent treatment for the past several months was helpful.  The examiner opined that his anger was a function of a combination of PTSD symptoms and some Axis II issues.  She said the Veteran's social functioning had suffered secondary to PTSD.  He had been able to hold a variety of construction jobs over the years, but never really stayed at any one company for too long primarily because of difficulties getting along with others.  He lost one job recently due to sleeping on the job, and this might be due to insomnia due to PTSD.  The examiner stated that he was employable from a psychiatric standpoint, but would do best in settings in which he had little contact with the public and very loose supervision secondary to his high degree of anxiety and aggression.  The Axis I diagnosis was chronic moderate PTSD, and the Axis II diagnosis was narcissistic traits.  The GAF for PTSD was 55.

In a March 2007 statement, the Veteran's former employer, C.C.B., a construction company, indicated that the Veteran worked there as a project manager from March 2006 to January 2007, and his employment was terminated because he falsified a bid and took money from a subcontractor as a condition of receiving a bid.  The employer said he worked full-time and lost no time from work due to disability.

By a letter dated in March 2007, a private social worker, D.W., MSW, LCSW, stated that the Veteran's PTSD had "closed off his employability."  He said the Veteran's temper had given him a reputation that inhibited his hire.  He said he had treated the Veteran 15 years ago, and he was "burning bridges" even back then.  Now, his PTSD seemed a bit worse.

An April 2007 private medical record from D.R.C., MD, reflects that the Veteran had anger issues, and had tried antidepressant medication.  He was a consultant for real-estate development, primarily military issues, and had lost multiple jobs due to anger.  He was unable to work in a cubicle-type setting because of restlessness and anger.  With his radial nerve injury, he had trouble typing and being effective on the computer.  He had been unemployed since January 2007 outside of some minor consulting jobs, and reported a gradual decrease in his income.  On examination, he was pleasant, alert, and conversational.  He had good insight into his situation, was well-dressed with good hygiene, and was alert and oriented.

By a letter dated in June 2007, the Veteran's prior employer, D.B.C., a construction company, stated that he was employed there as a project superintendent from 1996 to 1998, and that during this time his disposition and temperament became worse.  His work performance was acceptable, but his increasingly angry disposition and inability to get along with others resulted in his being terminated for the well-being of other employees and customers.

On VA compensation examination in June 2007, the Veteran denied hospitalization or VA outpatient treatment for PTSD for the past year.  He reported receiving faith-based treatment which had helped him meet other people, develop other interests, and go to social events.  He said that social events were limited because of financial difficulties.  He was divorced, and close with his teenage daughter and he took her to various events.  His relationship with his teenage son was strained.  He said his youngest child would like to do activities with him but there was no time.  Although he had not been employed on a salary since January 2007, he had worked on a contract basis for a variety of construction projects.  In the past six months he had worked as a substitute superintendent, scheduling projects, budgeting, etc.  Last week he worked part-time, and worked on various home projects.  He attended various church functions as often as three times per week, in order to socialize, meet friends, and get meals.  He reported sleep impairment.  

On examination, he was neatly groomed, responded in a goal-directed manner, and showed a full range of affect.  Communication skills and cognitive functions were unimpaired.  He was able to maintain all activities of daily living including personal hygiene.  He had entertained suicidal thoughts but had never made a plan and was at no risk for suicide.  There were no hallucinations or delusions.  The examiner indicated that he still had some symptoms of PTSD, especially some difficulty with arousal symptoms that got him into trouble with arguments.  These symptoms were a mix of his personality traits and his PTSD, and the examiner could not separate the degree to which one had priority over the other.  The examiner opined that the Veteran's condition had slightly improved since his last examination.  His faith-based group activities indicated some improvement in socialization.  He was capable of improvement, and worked last week.  The Axis I diagnosis was PTSD, and the Axis II diagnosis was personality disorder, not otherwise specified (NOS), with narcissistic traits.  The GAF due to PTSD was 58, and the GAF due to personality disorder was 55.  There were PTSD signs and symptoms that caused a mild decrease in work efficiency only during periods of significant stress.  He was not taking continuous medication.  The examiner opined that the Veteran's PTSD and personality disorder contributed equally to his decrease in work efficiency.

In a March 2008 notice of disagreement, the Veteran said he was fired from a job last year because of sleeping on the job and he had not been able to get a job since then.

An April 2008 VA mental health note reflects that the Veteran had not been seen for a psychiatric appointment for two years.  The Veteran complained of irritability, short fuse, depression, and insomnia, and said he had not had steady work for over a year.  At times he got a side job lasting a few hours.  He lived alone.  He was well-dressed and groomed, thoughts were organized, mood was depressed, and there was no suicidal or homicidal ideation.  The diagnostic assessment was PTSD/depression.  Subsequent medical records reflect sporadic outpatient treatment for these disorders.  In November 2008, he reported that he took short-term project management jobs in construction.  In February 2009, the GAF was 61.

On VA compensation examination in February 2009, the Veteran reported that he last worked in a regular full-time job in January 2005.  He said he was fired because he was too hard to get along with.  The examiner observed that although the Veteran reported that he saw a VA treatment provider 24 times since 2006, he actually saw her less than six times.  He was not taking psychotropic medication because of prior adverse reactions.  He said that every morning he went to the job center or to the pancake house to hang out with others that might be looking for jobs.  Most of the jobs that he wanted, he was unable to get because of his lack of references.

On mental status examination, there was no current impairment in thought processes or communication, and no delusions or hallucinations.  Eye contact was good and behavior was appropriate.  He denied suicidal or homicidal ideation.  He was able to maintain minimum personal hygiene and activities of daily living, was oriented to person, place and time.  There was no evidence of memory loss, and no obsessive or ritualistic behavior.  Rate and flow of speech was within normal limits and logical.  There was no history of panic attacks.  There was no history of depression.  There was no current impairment in impulse control, but he stated that he had to watch himself or he easily got into arguments with others.  He had early awakening but did not describe difficulty falling asleep.  The examiner indicated that given the chronicity of his anger presentation, he concurred with previous examiners who have suggested that the Veteran had narcissistic traits diagnosable on Axis II.  The examiner noted that the Veteran reported that his primary current difficulty was poor ability to handle conflict in interactions with others.  He indicated that it was not possible to separate this difficulty as due to PTSD or as due to a personality disorder NOS with narcissistic features.  The Veteran reported primarily interpersonal problems and these were chronic in most of his relationships.  The diagnosis was PTSD, mild, and personality disorder NOS with narcissistic features.  The GAF was 58.  The examiner indicated that the Veteran did not appear to have significant affective or anxiety problems currently.  He described mild difficulties in the evenings with hypervigilance and some anxiety.  He had moderate difficulty in social and occupational functioning secondary to his aggressive style, which appears to be a manifestation of some PTSD and some narcissistic features in his personality. 

The VA examiner opined that since the last VA examination, there had not been a worsening of his PTSD.  For most of this time, he had not been in treatment, and there were probably partial remissions during this period.  The examiner opined that there was in appropriate behavior in his history marked by chronic conflict in important relationships both at work and socially.  He had some treatment contacts, but these were mostly supportive in nature.  Thought processes and communications were not impaired.  His social functioning was impaired due to his conflictual personality and PTSD.  His employment had been affected due to his psychiatric issues.  He had not worked regularly since 2005 and admitted that he lost jobs due to his temper and conflicts with others.  The examiner opined that due to the Veteran's psychiatric disorder, the Veteran would work best in a setting in which he had few interpersonal contacts with others, and that the Veteran's personality was 50 percent or more responsible for his longstanding difficulties.  The remainder of his interpersonal difficulties could be due to PTSD symptoms.  The examiner opined that he was capable of working, and did not have such impairment and emotional or cognitive functioning as to make him unemployable at this time.  There was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  When he came into conflict with others at work, he had limited ability to modulate his anger and this led to loss of jobs.  Medications had not been helpful, and this increased the likelihood that a larger degree of his difficulty was related to his personality dysfunction in general.

By a letter dated in February 2009, the Veteran's former spouse stated that she was married to him for 20 years and that he was angry and unable to sleep when they met.  She said he went to a counselor, R.W., for three years, but he still had a very difficult time getting along with anyone.  He said he had angry outbursts, and could not tolerate crowds.  She said he kept getting fired from jobs and made no friends.  She said that since their divorce three years ago he had only worked sporadically, and had transitioned to an office job due to his left arm disability, which put him closer to people who could not tolerate his nasty disposition.

A March 2009 VA mental health note reflects that the Veteran was seen for PTSD,  family issues, and occupational issues.  The GAF was 65.  A May 2009 VA mental health note reflects that the Veteran reported that he was looking for jobs but unable to find one.  He said he had financial difficulty, and was unable to maintain his prior relatively high standard of living.  A May 2009 VA psychiatrist's note reflects that the Veteran was unhappy with his current disability evaluation, and the Veteran felt he was unemployable.  He failed to report for several subsequent mental health appointments, and a July 2009 administrative note reflects that he got a new job, managing construction at an Air Force base.

During his February 2012 hearing testimony, the Veteran testified that he had been receiving counseling from a private counselor for over 15 years.  The Veteran declined to submit private medical records from this counselor because he had already submitted a statement from him.  He said he did not take any medications for PTSD because they did not work, and had side effects.  He said he last worked in September 2011.  He said he had problems with authority and socialized very little.  He participated in church activities.  He very rarely went to the movies or to restaurants.  He reported that he was divorced four times and had three adult children.  He said his relationship with his children was "quite good."  He had a girlfriend but they did not live together.  He said "I have not slept in 40 years."  Then he said he could fall asleep but could not stay asleep, and never slept more than five hours.  He said he was exhausted from constant awareness, hypervigilance, and startle response.  He stated that he did not have a lot of friends, and had entertained homicidal and suicidal thoughts, most recently around Christmas.  He said he had not worked since September 2011.  That job lasted for three years. Before that job, did not work for nine months.  He said he could not find a job because of his lack of references, and he said he had usually been terminated because of his PTSD-caused behavior.  He said he had burned bridges with former employers and could not get good references.  He said he attended college but did not have a degree because he attended a school in England that is not recognized.  He  stated that he held several licenses as a general building contractor.  He said that he had lost eight or nine years from work in the past 40 years due to PTSD.  He said that in his past job he was alone in a construction trailer and did not have to interact with others, and that such a sheltered environment was not usually available.  He said he wrote reports and communicated with his supervisor by email.  He most recently worked in construction management.

In a February 2012 statement, the Veteran reiterated many of his assertions.  He contended that the medical opinion by D.W. should carry more weight than that of the VA examiners, due to the lengthy period he had known and treated him.  He said he could only socialize in church functions but could not do so in other settings.  He also said that the only reason he performed well at his VA examination was because he was well-prepared and the environment was non-threatening.

A report of a February 2012 examination performed by E.A.T., MD, reflects that the Veteran was seen for a disability examination for SSA.  The Veteran reported that he had tried medications in the past but they were not helpful.  He denied current suicidal or homicidal ideation.  He was single and lived with his son.  He completed his bachelor's degree and worked in construction up until September 2011 for three years.  PTSD was diagnosed.

On private examination by B.V., Ph.D. in February 2012, for SSA, the Veteran complained of chronic exhaustion, difficulty sleeping, hypervigilance, exaggerated startle response, vivid flashbacks, nightmares, anger, and irritability.  He reported difficulty getting along with others.  He said he was a senior construction manager from 2009 to 2011, and the project ended.  He said he had multiple jobs because of his PTSD.  He had a bachelor's degree in English.  He lived in a house with his son, took care of his own daily activities, and said he did not need help.  He said he had no friends.  He tended to isolate, but did have a girlfriend.  He said he had never been in a psychiatric hospital, and took no medication.  He said he had seen a psychologist, Dr. W., for 15 years.  On examination, he was cooperative, pleasant, and friendly.  His behavior was appropriate and relaxed.  His affect was appropriate, organization and character of speech was clear, concise and spontaneous.  Thought processes were organized and clear.  When asked to describe his mood, he said "It is what it is."  He said he was not productive, and had suicidal thoughts but he would never act upon these thoughts.  He reported depression for years without any deep periods. He denied psychotic process.  He slept five hours per night.  He was oriented times three.  The Axis I diagnoses were dysthymia and PTSD.  There were no Axis II diagnoses.  The GAF was 70.  The examiner opined that the Veteran had mild low-grade dysthymia, and still had PTSD issues.  He opined that the Veteran probably had issues with authority, was easily angered, and had verbal conflicts, but had worked successfully in the past.  Currently he was able to perform his daily activities, and had a girlfriend.  Understanding, memory, concentration, focus, and persistence were all within normal limits.  He had held a job and been productive in the past.  He concluded, "He may continue to have some problems with authority and he may continue to have interpersonal conflicts and difficulties, but he should be able to hold a job and work."

The Board observes that in March 2012 and October 2012, the Veteran submitted an incomplete copy of the February 2012 report by Dr. V., and both times failed to include the last page of the report.  A complete copy of this examination report was subsequently received from SSA, and the last page of the report includes the GAF score noted above, and Dr. V.'s opinion regarding the effect of the Veteran's psychiatric disorders on his ability to work.

By a letter dated in March 2012, D.W., MSW, LCSW, stated that the Veteran's PTSD seriously impeded his employability.  He said that from time to time over the past 25 years, he had been the Veteran's psychotherapist, and that it was fortunate that his explosive hairline trigger anger had not seriously harmed anyone or landed him in jail.  He said the Veteran experienced frightening nightmares, hypervigilance, and fearful reaction to stress coupled with defensive anger, and that these symptoms were due to combat experiences in Vietnam.  He said he had very limited ability to interact socially and lead a peaceful life.

SSA records reflect that the SSA determined that the Veteran became disabled in September 2011 due to an anxiety-related disorder and arthropathies.  The SSA psychologist found him partially credible, and concluded that he was capable of implementing basic work-related functions without interference from psychologically-based symptoms.  The psychologist found that the Veteran had moderate social interaction limitations, but was capable of interacting appropriately with others in a work setting, but would be most effective in a setting that required only limited social interaction.  He was capable of concentrating sufficiently well to perform work-related tasks in a timely manner without special supervision and could adapt to changes in a work setting.

In an earlier claim to SSA, the Veteran informed them that he worked as a construction superintendent from 1968 to 1999, and as a construction project manager from 1999 to September 2008.  He said that in his last job, he supervised 10 to 15 people, and 90 percent of his time was spent supervising people.  He said he managed labor and equipment to complete construction projects as the prime contractor.  He used office equipment, and wrote multiple reports.  He did not have to lift heavy items.  In his prior job, he supervised up to 20 people, and frequently lifted heavy items including building materials and tools.

The Veteran has submitted a copy of an October 2012 PTSD Disability Benefits Questionnaire (DBQ) written by E.R.W., LCSW (a.k.a. D.W., the same provider who wrote the March 2012 letter described above) which reflects a diagnosis of PTSD.  No other psychiatric disorders or personality disorders were diagnosed.  The GAF was 55.  He opined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He said the Veteran was divorced and raising a pre-teen daughter.  He said the Veteran had periodic outbursts of anger with potential of assault.  He said he provided therapy to the Veteran but he took no medications.  He indicated that the Veteran has the following symptoms:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, memory impairment, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

On VA compensation examination in November 2012, the examiner diagnosed PTSD and depressive disorder NOS, and indicated that the Veteran's PTSD was manifested by hyperarousal, re-experiencing, and avoidance.  His depression was manifested by low mood, interest, and energy levels.  Overlapping symptoms included isolativeness, irritability and insomnia.  The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, and that it was not possible to differentiate the portions of occupational and social impairment was caused by each mental disorder.  The examiner stated that the diagnoses are comorbid and equally impact function.

The Veteran reported that he lived in a house with his son and daughter-in-law.  He also had two adult daughters and a pre-teen daughter.  He had no contact with his oldest daughter.  The Veteran said he last worked a little over a year ago when he was a senior construction manager at an Air Force Base, overseeing a privatized housing project.  He represented the government and was tasked with approving payments and inspecting properties.  He held this job for about three years until the project was completed.  He had significant autonomy on the job as his supervisor was in another state.  Before that, his prior job occurred about a year previously, and he was out of work for a year before he obtained his last job.  He had worked as a construction supervisor and project manager for a construction company but was reportedly fired because he frightened people by yelling, and had that job for about 14 months.  The examiner noted that the claims file and medical records were reviewed, and summarized pertinent records.  

On mental status examination, the Veteran was neatly dressed, and thought processes were goal-directed with no evidence of circumstantiality or tangentiality, internal preoccupation or paranoia.  His mood was generally dysphoric and affect was reserved and appropriate.  He denied physically threatening his former wife, but said his tone could be quite aggressive.  He was reportedly charged with battery and harassment in the distant past, but he denied ever being in jail.  He said that when he was charged with things, he would "see a D.A. and make a deal" and usually involve a lawyer.  He had been to mandated anger management classes.  He had a history of being charged with driving under the influence over the years, most recently in 1999.  The examiner indicated that the Veteran had the following symptoms:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships.  The examiner stated that he had no other symptoms attributable to PTSD.  The examiner opined that there was not enough evidence to support a diagnosis of a personality disorder in the context of chronic PTSD and depression diagnoses, both of which can cause irritability and difficulty with interpersonal interactions.  The examiner opined that it was at least as likely as not that the Veteran's temper and interpersonal issues were related to service-connected PTSD, and related depression, due to a high level of anxiety and irritability and emotional detachment common in PTSD and depression.  The Veteran had not been psychiatrically hospitalized, and reported improvement with individual therapy in a private setting without use of psychotropic medication.  He was able to maintain activities of daily living including personal hygiene.  His symptoms were continuous.  There have been some inappropriate behaviors over the years, with occasional verbal aggressiveness, particularly in situations where he is expected to interact with others.  His thought processes and communication were not significantly impaired.  Social functioning was impaired by his symptoms of PTSD due to isolativeness.

The examiner opined that due to the Veteran's service-connected PTSD and depressive illness which was deemed at least as likely as not secondary to PTSD, he retained the cognitive and emotional capacity to sustain work tasks in a setting with no social contact.  He would perform best in settings such as his most recent successful 3-year contract, in which he had no contact with the public and very limited contact with coworkers and his supervisor.  He reported that he had no negative performance reviews in that job.  Therefore his recent successful work performance in a limited setting was most relevant in determining his ability and limitations necessary for successful employment as delineated above.  The examiner stated that the Veteran's current psychiatric symptoms made it difficult for him to tolerate close contact with others, due to a high level of irritability and hypervigilance, related primarily to PTSD, but he had shown great productivity and reliability in settings in which he can work independently as recently as this past year, with reportedly no negative performance reviews or disciplinary problems.  By his own report, the Veteran appears to be a reliable employee within particular settings, in which he would retain the ability to work in an independent setting.  He has no cognitive deficiencies or psychotic symptoms which might impair his ability in this regard.

During the course of the appeal, including in a June 2013 written statement, the Veteran has submitted extensive well-written arguments, citing relevant evidence and asserting that his private medical records are more probative than the VA examinations.  He has also demonstrated a clear understanding of the requirements for higher ratings and of the relevant rating criteria.  In June 2013, he asserted that he could not get a job, despite hundreds of applications, because of his lack of good references from prior employers, and that this was due to his poor behavior resulting from PTSD.  He said that his last job was conducted in a protected environment, and that he was not likely to find another such job.

Subsequent VA outpatient treatment records primarily reflect treatment for other medical problems.  Recently, in February 2015, he was seen in the primary care clinic for an initial visit to establish care.  He related that he was divorced and lived with his two daughters and three grandchildren.  He stated that he was retired, and used to work in construction management.  A March 2015 mental health drop-in visit note reflects that the Veteran was neatly groomed and dressed in weather appropriate attire, was alert and oriented times four, speech was calm and clear, he maintained appropriate eye contact, his mood was euthymic, affect was somewhat restricted, and thoughts were organized and goal-directed.  His complaints were PTSD, anger, depression, sleeplessness, nightmares, and flashbacks.  He denied thoughts of harming himself or others.  

An April 2015 VA mental health note reflects that he was casually dressed, pleasant with goal-directed speech and good eye contact.  He reported receiving private therapy with D.W. for nearly 20 years and said he had learned many coping skills.  He had difficulty sleeping for many years and nightmares several times weekly.  He said he did perimeter checks of his house and yard sometimes several times nightly.  He owned several horses, and had full custody of his teenage daughter for the past two years.  His adult daughter and her 3 children also lived on his ranch with him.  He said he loved having his grandchildren around and they were able to have a good quality of life on the ranch.  He related that he had a potential job coming up doing construction management which he had much experience with though he had not worked for several years.  He admitted to some suicide thoughts without plan or intent because of his family.   The diagnostic assessment was significant symptoms of PTSD which he was managing effectively using skills learned in treatment.  An April 2015 mental health medication management note reflects that the Veteran complained of nightmares from Vietnam almost every night, was hypervigilant, and had lost jobs due to anger and irritability.  On mental status examination, he was groomed and appropriate, had good eye contact, was attentive and focused, he was alert and oriented, speech was  clear, with average volume and prosody.  Memory, concentration cognition and intellect were intact.  His mood was described as OK.  He denied hallucinations  and delusions, and denied suicidal and homicidal ideation.  Thought process was  cohesive, congruent, and logical.  Insight and judgement were intact.  The diagnostic assessment was PTSD and chronic insomnia.  Ambien was prescribed.  

A May 2015 mental health note reflects that the Veteran reported that he was doing well with Ambien, and the physician indicated that he would keep his medications at a minimum per the Veteran's wishes.  The Veteran reported that Ambien helped him to stay asleep for a few additional hours, and he had no nightmares while taking Ambien.  His old job wanted to hire him back, so he planned to try to adjust sleep onset to an earlier time.  He denied suicidal or homicidal ideation, hallucinations, or any depression or hopelessness.  He reported continued anger, and "flashbacks" (but the examiner stated that they sounded like intrusion thoughts).  Similar findings were shown as on the last examination, except that his mood was better.

Considering all of the evidence of record, the Board concludes that the medical and lay evidence of record indicates that the disability picture for the Veteran's PTSD throughout the rating period on appeal does not warrant a rating higher than the initial 50 percent rating.  The evidence shows that, at most, his PTSD causes occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130 (2015).  In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms.  They include, but are not limited to:  anger, irritability, nightmares, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, problems getting along with people, avoidance, and hypervigilance.  After carefully reviewing these symptoms and assessing their frequency, severity, and duration, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  38 C.F.R. § 4.130 (2015).

Throughout the rating period on appeal, the evidence has consistently shown that his PTSD is no more than moderate in degree, and the indicated GAF scores are generally in the high 50s to mid-60s, with one non-VA examiner indicating a GAF score of 70, reflecting only mild symptoms of PTSD.  He has never received psychiatric hospitalization for PTSD, and has received only sporadic psychiatric treatment, with little to no medication.  He has consistently been well-oriented, with normal concentration, memory, and speech, with clear thinking, and has successfully held several high-level positions.  The November 2012 VA examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, which is consistent with the current 50 percent rating.  More recent treatment records even show improvement in his PTSD symptoms.

The Board finds that the clinical findings of D.W. are strikingly inconsistent with the preponderance of the extensive lay and medical evidence of record, and that he found that the Veteran had many symptoms from PTSD that are simply not shown in other records.  Thus, the Board finds that his opinions are of less probative value than the combined weight of the other evidence.

The Board observes that in the Veteran's correspondence and testimony, his descriptions of his PTSD symptoms and their effect on his occupational and social functioning are often contradicted by other evidence of record, including his own statements to treatment providers.  For example, in March 2006, he told a provider that he was a vice president for a developer, but in his April 2006 PTSD claim, he said his employment was marginal at best.  In May 2009 he said he was unemployable, but shortly thereafter obtained a high-level position supervising several employees.  He has said that he was terminated from all of his prior jobs due to his PTSD and angry demeanor, but one employer informed VA that he was fired for falsifying a bid, for which he took money from a subcontractor.  He has contended that his PTSD alone prevented him from working, but the clear weight of the evidence shows that not only was he working as a supervisor or a consultant during much of the appeal, he has also stated that the job market was poor in his field, which has made it difficult to find jobs.  He has held multiple short-term project management jobs in construction during the pendency of this appeal.  In his TDIU claim he said he only had a high school diploma, while at other times he said he had completed college and had a Bachelor of Arts degree.  He repeatedly and intentionally withheld from VA that portion of Dr. V.'s report in which he indicated a GAF of 70 and opined that the Veteran could work and had only mild low-grade dysthymia, with some PTSD issues.  Various examiners have also noted inconsistencies in his reported history when compared with other evidence.  All of these contradictions reduce the credibility and probative value of the Veteran's lay statements regarding the severity of his PTSD symptoms.

Consideration also has been given to assigning an even higher disability rating throughout the rating period on appeal.  However, there is no indication from the evidence of record that the Veteran experienced occupational and social impairment with deficiencies in most areas.  The clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, especially those within his immediate family.  While his irritability makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his primarily supportive and positive relationships with his children and grandchildren.  The Board finds it probative that despite his PTSD symptoms, he was able to obtain and hold demanding jobs, albeit with limited personal contact in his more recent employment.  The Veteran has also reported meaningful leisure pursuits including home projects and keeping horses.  Therefore, his maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.  Additionally, the evidence does not show that he has difficulties in judgment, thinking, or impulse control.  He does not exhibit obsessional rituals interfering with routine activities, and his speech is normal.  He is able to maintain personal hygiene, and has not been shown to have hallucinations, delusions, or suicidal or homicidal ideation.  Therefore, he did not experience the type of social and occupational impairment commensurate with an even higher 70 or 100 percent rating during this period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the PTSD symptoms do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted during this period.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The criteria for even higher 100 percent rating are also not met, as his PTSD is not shown to be manifested by total occupational and social impairment. 

The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  The Veteran has contended that a higher rating should be assigned.  He is competent to report his symptoms, but as a layman, without the appropriate medical training and expertise, he is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria, and as noted, the Board finds that his credibility is reduced as to the severity of his PTSD symptoms.  An examiner takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  Hence this determination is multi-factorial, not just based on his lay statements and hearing testimony, but on all of the relevant medical and other evidence.

Based on this collective body of evidence, the Board finds that throughout the rating period on appeal, the Veteran's service-connected PTSD is no more than 50 percent disabling, and a higher rating in excess of 50 percent is not warranted for PTSD.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  The claim is denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria for PTSD contemplate the Veteran's disability on appeal.  The focus in evaluating psychiatric disabilities is the overall impact a Veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board has concluded that the Veteran's level of such occupational and social impairment is adequately reflected by the assigned schedular rating.  As such, the Board finds that the manifestations of the Veteran's PTSD are contemplated in the rating criteria. There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Left Upper Extremity Disability 

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected residuals of stab wound of the left arm with neuropathy of the left radial nerve (non-dominant) as 30 percent disabling, under Diagnostic Code 8516.

Throughout the rating period on appeal, the RO has rated the Veteran's service-connected residual scar of a stab wound of the left arm as 10 percent disabling, under Diagnostic Code 7804.

The Veteran contends that he essentially has no practical ability to use his left arm and hand, and that a higher disability rating is therefore warranted.  During the February 2012 hearing testimony, he also asserted that his hand functioning had further diminished recently, with no remaining ability to use his left thumb whatsoever.

The Veteran's representative has contended that an increased rating should be granted for the left arm disability under Diagnostic Code 5125, pertaining to loss of use of the hand.

The Board has taken into consideration the potential applicability of other diagnostic codes in rating the disabilities at issue.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).

Historically, service treatment records show that in early January 1969, the Veteran sustained a stab wound in the left arm with a pilot survival knife by a North Vietnamese prisoner.  He subsequently underwent surgical procedures on the left arm and hand.  A surgical exploration of the left radial nerve, deep dorsal interosseous branch, showed that a neurorrhaphy was impossible due to marked scarring.  In March 1969, a tendon transplant was performed using the sublimis of the fourth finger of the left hand taken through the interosseous membrane to a common digital extensor mechanism involving the index, long, ring and fifth fingers of the left hand.  After the surgery, he was able to extend the fingers of the left hand at the metacarpophalangeal (MCP) joints with the wrist in neutral to five degrees of extension and to easily extend them with the wrist in flexion.  It was noted that no effort was made to substitute a thumb abductor, though this could be performed in the future.  The diagnosis was stab wound of the left arm, and neuropathy, traumatic, motor, complete, dorsal interosseous branch, left radial nerve.  He was discharged to full duty, fit for same.  

On separation medical examination in December 1969, the examiner diagnosed partial left radial nerve damage with decreased extension of the left thumb and forefinger.  There was a 4-inch scar of the left forearm.  In a December 1969 report of medical history, the examiner indicated that the Veteran had no use of the left thumb.  A January 1970 orthopedic consult reflects that the Veteran sustained a laceration of the dorsal interosseous nerve as a result of a knife wound, and in March 1969, he underwent ring sublimis transfer to the dorsal common extensor.  On examination, the left forearm was slightly atrophic with well-healed surgical scars.  He extended his wrist well, and extended his phalanges well with the wrist in neutral position.  When the wrist was dorsiflexed, he poorly extended his phalanges.  The thumb extensor was weak.  The diagnostic impression was fit for discharge.  Follow-up treatment was recommended.

During the first post-service year, the Veteran underwent a VA examination in May 1970.  He said he had no use of the left thumb, and he had partial use of the left arm and hand.  The examiner noted that he was right-handed.  On examination of the left forearm, there was a scar at the antecubital area which measured 9 by 2 cm. in the greatest dimension, an S-shaped scar at the medial and lower third of the anterior aspect of the left forearm which was 10 cm. long, a scar at the posterior upper third of the forearm that was 9 cm. long (the original stab wound site), and an S-shaped scar at the posterior lower third of the left forearm that was 6 cm. long.  The examiner stated that the scars were soft, non-tender and not adherent to deep tissue.

Range of motion of the left shoulder and elbow was within normal limits.  Dorsal and palmar flexion of the left wrist were within normal limits.  There was a deficit of five degrees at the wrist radial deviation, and a deficit of 25 degrees at the wrist ulnar deviation.  At the full palmar flexion of the left wrist and up to 10 degrees of the dorsal flexion of the left wrist, there was full and normal range of motion at the extension of the fingers, but with full dorsiflexion of the wrist, extension of the fingers had a deficit of about 2 inches.  Also at complete or full palmar flexion of the wrist there was a deficit of about 2 inches from the middle palmar crease at the flexion of the fingers.  There was no sensory defect, and no vascular involvement.  There was no significant muscle wasting when compared with the right arm.  On examination of the left thumb, there was normal range and flexion of the thumb, but there was no extension of the thumb which very slowly returned to the neutral position due to the elasticity of the tissue.  The diagnoses were stab wound of the left arm, injury of the left radial nerve, motor branch, secondary to the first diagnosis, and postoperative tendon transplantation to the index, long, ring and fifth finger of the left hand with residual limitation of motion.

Recent medical records reflect ongoing disability of the left upper extremity.  
A January 2006 VA outpatient orthopedic surgery attending note reflects that the Veteran reported that he initially had good success with his tendon transfers, but in the past five to ten years, had weakness of extensor digitorum communis (EDC) extension, particularly with the wrist extended, worse than previously.  He said he was required to type a lot in his current job and had difficulty with fine manipulation.  He reported SF numbness, and cold intolerance.  He also complained of wrist pain.  On examination, he had multiple scars over his left arm including the dorsal and volar tendon transfer incisions.  He was able to actively extend his wrist to 50 degrees, with minimal extension at the metacarpal phalangeal (MCP) joints in this position.  With his wrist at 0 degrees (neutral), he was able to actively extend his MCPs to 0.  He had full flexion and weak abduction.  Sensation was decreased in the radial nerve and ulnar nerve, with positive Tinel's sign over the ulnar nerve.  The diagnostic assessment was likely stretched out tension on EDC transfer, questionable ulnar nerve compression as well, affecting fine manipulations.  Studies were planned.

A February 2006 nerve conduction study (NCS)/electromyography (EMG) of the left arm was abnormal.  There was evidence of mild sensory ulnar neuropathy with no focal slowing or conduction block at the elbow.  The examiner indicated that it was possible that the ulnar nerve was affected by the Veteran's history of multiple surgical procedures in the forearm.  A study of the left radial nerve demonstrated an intact sensory branch and severely affected motor branch distal to the innervation of the extensor digitorum.  There was some evidence of regrowth/reanastomosis and partial reinnervation of the extensor indicis.  The examiner noted that these results should be viewed with caution, as the Veteran's anatomy had been altered by tendon transfer procedures.  There was no evidence of left carpal tunnel syndrome or left cervical radiculopathy.

In April 2006, the Veteran filed the current claim for an increased rating for the left arm disabilities.  He said his hand and fingers were not functioning properly, and prevented daily activities, to include his job.  He said he had limitation of motion and weakness of the hand and fingers.

A May 2006 VA neurological examination reflects that the Veteran worked as a construction project manager, in commercial construction.  In the past he worked as a carpenter and iron worker, but was trying to move into an administrative area due to trouble with his arms.  He described his in-service injuries to his left arm, and said that his hand function improved significantly after several surgical operations in service.  He reported that he had always been able to grasp with his left hand, but did not have good independent finger movement of the hand, and therefore could not type with his left hand.  He said this was currently a problem for him at work, as he had to type just with his left first finger, or reach over and type with his right hand.  He also said that when his left hand was not visible to him, he could not manipulate an object or pick it up properly, and he used his right hand for such activities.  He said that some bimanual activities were difficult for him, such as buttoning buttons, but that he had developed techniques to cope with this.  He said his left hand was best used to support things, but not for manipulation.  He denied swelling, stiffness, or acute pain in the left hand, but did have a sensation of discomfort at the surgical site, especially with a lot of use of the hand, with pressure at that location, or sometimes if the weather was cold.  He said that his left hand became very cold, and was hard to warm up in cold weather.

On examination, he was an excellent historian, was very articulate, and made a good effort with the examination.  Strength was 5/5 at grip strength, deltoid, biceps and triceps.  In the left hand, thumb and little finger opposition was 5/5, but pressing the thumb against the first finger (i.e., flexion of the thumb) was 4/5, and extension of the thumb was 3/5.  He could pull it up to an almost straight position, but then with any pressure the fingers collapsed, and he could not sustain against resistance.  The first dorsal interosseous was mildly weak at 4+/5.  Flexion of the fingers was 5/5.  There was mild atrophy on the lateral surface of the arm in the extensor compartment, but the arms measured 29 centimeters in circumference in both arms at 4 centimeters below the elbow.  There was no atrophy in the left hand.  There was no drift to the outstretched arms, and tone was normal.  On coordination testing, he was slightly slower in rapid movements of the fingers, and did not have good independent movement of the fingers, such as with a typing or fluttering movement in the left hand.  He could do all of these movements in the right hand, as well as finger-to-nose and alternating movements in both hands.  There was decreased sensation over the little finger of the left hand, but sensation was otherwise normal, including on the dorsum of the hand.  Reflexes were 2+ in the biceps, brachioradialis, and triceps.  There was some tenderness over the surgical scar, and when this area was squeezed he winced a bit, although he said it was not painful, but rather uncomfortable.  

The diagnosis was radial neuropathy of the left hand, secondary to stab wound.  The examiner stated that the Veteran had weakness of the radial nerve, specifically with movements of the thumb and extension of the fingers.  He previously had a tendon transfer, so he had some ability to extend the fingers to a neutral position, and this allowed him better gripping movement functionally of the hand, as he could open the hand to get his fingers around an object, but could not do fine manipulation with the left hand, could not type, and could not use the hand when he could not see what he was doing.  He had some numbness of the left little finger, and EMG nerve conduction testing showed some sensory abnormality in the ulnar nerve.  The examiner opined that it was as likely as not that this sensory abnormality in the ulnar nerve was also secondary to scarring and abnormal use of the hand, due to the radial neuropathy.  He also had weakness in an ulnar distribution of the 1st dorsal interosseous.

On VA compensation examination in June 2007, the Veteran could make a good fist with his left hand, and thumb opposition with the fingers was normal.  He had difficulty with abducting the thumb, and extension of the thumb was almost impossible, and with resistance, about 1+ to 2+/5.  The finger flexors were within normal limits.  Grip strength was somewhat weak although he could curl his fingers around an object he picked up.  There was no atrophy of the hand muscles.  There was weakness of the first, fourth and fifth dorsal interosseous muscles, with evident weakness of the finger adductors, mostly of the pinky and ring fingers and the first dorsal interosseous.  Sensory examination showed some decreased sensation to pinprick on the ulnar side of the hand.  Dorsiflexion of the wrist was to 70 degrees with no pain, palmar flexion was to 70 degrees, and radial deviation was to 15 degrees.  Ulnar deviation was 45 degrees.  Following repetition of range of motion, there was no additional loss of range of motion, but there was some weakened movement of wrist dorsiflexion with strength of 5-/5.  The diagnosis was residuals of stab wound, left arm with neuropathy of the left radial nerve, and left ulnar nerve in the hand.

On VA scars examination in June 2007, on the left extensor forearm, there was a well-healed 9-centimeter by 3-millimeter scar, which the Veteran identified as the stab wound entry.  This was somewhat hypopigmented, well-healed, and non-tender.  On the flexor forearm, there was a scar that was 9 centimeter by 2.3 centimeter at its widest width on the lower part of the scar, which he identified as the exit wound.  On the extensor wrist area, there was an irregular, zigzag scar that was 6 centimeters, hypopigmented, well-healed and non-tender.  On the medial side of the forearm, there was a 13-centimeter scar that was also hypopigmented, well-healed and non-tender.  On the palmar area and wrist, there was a 1.5-centimeter linear scar that was almost invisible and was well-healed and non-tender.  All the scars were flat and superficial, with no ulcers.  The pertinent diagnosis was residual scar, stab wounds left arm, left hand, and wrist.

In a March 2008 notice of disagreement, the Veteran said his left arm was considerably weaker than his right, dexterity was poor and useless for work activities, and he could not perform activities that required both hands.  He said his left arm was colder than his right, and he had loss of sensation in the left hand.  He added that the large scar on his left arm was sensitive and painful if full-arm extension was held for very long.  He said the scar was very painful with pressure.


On VA compensation examination in February 2009, the examiner reviewed the claims file and summarized relevant medical records.  The Veteran said that in order to extend his index, middle, ring and little fingers of the left hand, he had to consciously use his brain to say "flex the left ring finger."  That accomplished the task, since the tendon carrying out this maneuver was transferred from the left ring finger, and formerly carried out plantar flexion rather than dorsal extension.  The Veteran was therefore able to function, provided he always gave the signal to his finger to do something that it was not really constructed to do.  

On motor testing of the left hand, the Veteran was able to approximate the tip of the thumb very slowly to the tip of the index, middle, ring and little fingers, but had the greatest difficulty approximating the tip of the middle and ring fingers, and much less difficulty approximating the tip of the thumb to the tip of the index and "ring" [presumably a typographical error for "little"] fingers.  He was able to slowly, with great difficulty, approximate the tip of the index, middle, ring and little fingers to the palmar crease.  Abduction of the thumb was barely discernible, as was adduction in the range of 5 to 8 degrees without pain but with weakness.

The examiner opined that the Veteran was literally unable to use his left forearm for any significant lifting, pushing or shoving activity in his chosen profession of construction, and that this disability would preclude his employment unless he was able to get an administrative job, and activities of the left arm such as typing or writing with the left hand were precluded.  The pertinent diagnoses were residual, stab wound, left arm, with neuropathy of the left radial nerve, and surgical reconstruction and tendon transplant as described above, left forearm.

On VA compensation examination in February 2009, the Veteran reported that the scar on the left arm was tender, particularly to light touch, but otherwise caused no particular trouble.  On examination, the examiner described the following scars on the Veteran's left forearm and hand.  One, on the dorsal surface of the left forearm was 9 cm by 7 mm, slightly tender, slightly pinker than the surrounding tissue, with irregular texture and margins, minimally adherent to the underlying tissue, no elevation or depression or overall alteration of the skin contour.  It was quite stable.  There was no hypopigmentation, ulceration, infection, inflammation, edema, or significant keloid formation.  Beneath that are scars that had areas of diminished sensation to light touch.  These were few and far between, and the diminution of sensation was very minimal.

On the distal portion of the dorsal surface of the left forearm, was a surgical scar that had slightly irregular texture, irregular margins, approximately 4 cm by 8 mm, flat, stable, no evidence of infection, inflammation, adherence to underlying tissue, elevation, depression, keloid formation or other symptomatology.  Another scar was identified as an exit wound, and was 10 cm by 9 mm.  It was flat, slightly pinker than the surrounding tissue, slightly tender, adherent to underlying tissue, with no elevation or depression, drainage, infection, inflammation, edema, keloid formation, or ulceration.  It was moderately deep in an average of 1 cm.  Distal to that were three surgical incisions that were 10 cm by 7 mm, 1.5 cm by 7 mm, 1.5 cm by 2 mm.  These were all well-healed, flat, stable, very minimal hyperpigmentation, with no evidence of infection, inflammation, edema, ulceration or keloid formation.  The examiner opined that the surgical scars did not limit employability.  The exit wound scar and the areas of diminished sensation to light touch on the dorsal surface would preclude employment only in those job situations in which there was hazard of heat, laceration or major trauma to those areas.  The pertinent diagnosis was residual scars, stab wound, left arm (entry and exit wounds).

In October 2009, a disability examination was performed for SSA by E.B., MD.  The Veteran told the examiner that in 1969 he was stabbed in the left forearm by a bayonet, and thereafter underwent multiple surgeries.  He said that currently, he was unable to perform fine motor tasks, unable to perform tasks with his thumb, and unable to use proprioception for fine or gross motor tasks with the left hand.  He was currently employed as a construction manager.  On examination, the left wrist had limited flexion and extension; dorsiflexion was from 0 to 10 degrees, palmar flexion was from 0 to 80 degrees, radial flexion was from 0 to 10 degrees, and ulnar flexion was from 0 to 20 degrees.  The Veteran could flex and extend his fingers, but there was no left thumb flexion at the MCP and no flexion or extension at the interphalangeal (IP) joint or MCP.  Reflexes were 2+ in all extremities, and he had sensation to soft touch and pinprick of all extremities, including the left upper extremity, with the exception of the left lateral ulnar margin and left radial medial margin, with no feeling and numbness.  Otherwise, he had normal sensation on the volar surface of the hand and ulnar surface of the hand, as well as all surfaces of the forearm.  Strength of the left upper extremity was reduced, with 3/5 grip strength, 5/5 flexor muscle groups and 3/5 extensor groups, sensory muscles at the wrist, and no thumb flexion, abduction or extension.  He was able to move all fingers and partially extend the wrist to 10 degrees, with full extension of the fingers, very minimally and only against gravity.  The pertinent diagnoses were left upper extremity weakness, left radial nerve damage, status post trauma in 1969, resulting in a tendon transfer.

Dr. B. opined that the Veteran had limited function of his left upper extremity, including only mild extension of his wrist and fingers.  However, he had good grip strength and good flexion of his left upper extremity.  His proprioception was significantly limited, and he must see his hand in order to extend and grip.  He had severe weakness of all extensor muscle groups of the forearm and hand, which significantly limited daily activity.  Lastly, he had loss of sensation over the lateral and medial margins of his distal forearm and wrist.  Dr. B. opined that the Veteran could not lift any weight with the left upper extremity, and should not use it to lift, push, or pull any weight.  However, he had full use of his right upper extremity.  He recommended light duty office work.

During his February 2012 hearing testimony, the Veteran testified that his left arm was painful, and the scars and lack of circulation gave him trouble sleeping.  He had restricted movement in the arm, and at most could lift an item weighing 7 pounds.  He said he could lift a gallon of milk with his left hand and carry it into the house, but probably could not do it repeatedly.  He occasionally took aspirin or ibuprofen for pain.   He said that if he used his arm a lot, it was sore.  He said that he recently had to shovel snow, and afterward the arm was sore.  He said he sometimes dropped things with his left hand.  He said he could hold things with his left hand, but if he wanted to open his grip, he had to use gravity or press it open with his thumb.  He said his tendon transfer no longer worked.  He said he could use his left hand but had to develop accommodations.  He said he could not type or perform physical labor.  He said he was right-handed.   He testified that he had six scars on his left arm, four of which were painful.  

He reiterated his assertions in a February 2012 statement.  He said that his left arm was stabbed in service, and that the wound went completely through his arm.  He said the radial nerve was severed, and surgery could not repair it.  He had several scars from the initial injury and subsequent surgeries.  He stated that he underwent a tendon transfer which improved his function, but created additional painful scars.  Currently, his left hand was quite weak and functionally useless.  He said he had no independent finger function because all four fingers had their tendons surgically connected, and "griffin" claw could not occur.  He reported atrophy and loss of sensation.  He said his wrist was very weak and collapsed under light pressure, similar to the fingers.  He said the scars were not superficial, went to the "inner depths" of the arm and were painful.  

In February 2012, a disability examination was performed for SSA by E.A.T., and range of motion of the left wrist was as follows:  dorsiflexion from 0 to 10 degrees, palmar flexion from 0 to 10 degrees, radial flexion from 0 to 5 degrees and ulnar flexion from 0 to 5 degrees.  There was no discernible discomfort in these motions.  On examination of the left hand, flexion/extension of the PIPs and DIPs was to 0 degrees, and abduction was to 0 degrees.  Thumb flexion was from 0 to 20 degrees at MCP, and 0 degrees at IPJ, extension and palmar flexion were to 0 degrees.  There was decreased sensation in the left forearm and left hand, with no real dermatomal distribution.  There was 3/5 strength in the left hand and wrist.  The examiner diagnosed radial nerve damage of the left arm, and indicated that the Veteran had very minimal movement on the left wrist and fingers.  He coped very well by compensating with his right arm and doing things to still have some function in his left arm, "...but it is clear that he has no function from his left wrist down."  He opined that the Veteran had functional limitations and would be unable to carry anything in his left arm, and frequent manipulative difficulties are expected with the left arm with any type of reaching, pushing, pulling, handling, grasping, feeling, or using his fingers.

The Veteran submitted a DBQ from a private physician, D.R.C., MD, dated in October 2012.  He diagnosed stab wounds, and left radial nerve damage.  He also noted muscle atrophy.  He diagnosed left radial nerve dysfunction, permanent, and prior tendon transfer in the left hand to improve function.  He noted that the left wrist scar was painful.  He indicated that the Veteran had loss of use of the left arm and left hand due to scars.

SSA records reflect that in March 2012, the SSA adjudicator found that the Veteran was a "true one-arm worker."

The Veteran submitted a DBQ from a private physician, D.R.C., MD, dated in October 2012.  He diagnosed stab wounds, and left radial nerve damage.  He indicated that there were 3 painful scars and 2 unstable (periodic peeling) scars of the left arm and lower abdomen.  He said that 2 scars were both painful and unstable.  He said the 5 left arm linear scars measured 1 cm, 9 cm, 10 cm, 12 cm and 5 cm.  There were two deep non-linear scars:  one was 7 by 1 cm, and one was 5 by 0.2 cm.  An October 2012 treatment note from Dr. C. reflects that the left wrist scar was painful periodically and the scar was red and peeled.

On VA compensation examination in December 2012, the left proximal anterior forearm scar measured 8 cm by 1 cm (by 2 cm at distal 2 cm section), white, and tender.  The Veteran said it occasionally peeled, but the examiner indicated that there was no instability of the scar on examination.  The skin was thinner over this scar, and medial to it there was a 5 by 2 cm fascial defect palpable which is mildly uncomfortable.  When he flexed his forearm muscles, these flexors protrude about 1/2 to 3/4 cm above the surface of the skin.  There was a 10 by 0.3 cm mildly tender scar at the mid-anterior forearm.  Lateral to the ulna in the upper to middle third of the posterior forearm, there was a 9 by 0.3 cm tender scar.  There was a scar proximal to the dorsal wrist that was 5.5 by 0.2 cm.  The examiner stated that all scars, unless otherwise specified, were tender, deep, pale to white in color, stable, smooth, without elevation or depression, skin breakdown, ulceration, underlying tissue loss, adherence, asymmetry, disfigurement, or restriction of range of motion.  The diagnosis was scars due to original stab wound and subsequent surgeries attempting to repair radial nerve and transfer ring finger flexor to the finger extensors; all are tender as above, and are more tender than the surrounding skin which is also hypersensitive.  There was no instability of the scars on examination.  

On VA compensation examination in December 2012, the examiner indicated that the claims file and medical records were reviewed.  Relevant medical records were summarized.  The Veteran complained of constant 5/10 pain in the left upper extremity, and multiple limitations in using his left hand and fingers.  He said the pain increased significantly if he tried to use his hand.  If he stabilized his left index finger with his thumb, he could type with that one finger.  He said he had no individual finger dexterity.  He had no problems with his left shoulder or elbow.

On examination, deep tendon reflexes were 2+ and symmetric and the biceps, triceps, and brachioradialis tendons.  Hoffman's was negative bilaterally.  Sensation was absent to pinprick in the left ulnar hand distribution, and severely diminished in the left radial hand, mildly decreased left median distribution when compared with the right hand.  The Veteran reported discomfort when the left posterior forearm was touched.  On motor examination, left supinators were 4+ to 5-, wrist extensors 3+ to 4-, and finger extension absent.  With regard to the hand muscles, the APB was 2/5, FPL was 4/5, FDI was 1/5, and FDP and FDS could not be isolated from one another due to the pain from independent finger positioning, but total finger flexion was mildly weak in the index and long fingers, and moderately weak in the ring and small fingers.  Left thumb abduction and extension was about 2/5.  Thenar and hypothenar bulk on the left was mildly decreased.  He was unable to demonstrate an adequate "key" grip (thumb against index finger), but only mildly weak with a pinch grip using index and long fingers, and was very weak with pinch grip using ring and little fingers.  There was a borderline Tinel's sign over the left ulnar nerve at the elbow and left median nerve at the wrist (local paresthesias).  The skin was thinner over the "R" posterior forearm and hypersensitive even over the areas without scars.  The hair was very short and atypical on the left forearm and dorsal hand, and the left forearm was slightly cooler than the right forearm.

Girth of the left forearm was slightly decreased when compared with the right.  Range of motion of the left wrist was decreased when compared with the right, and left elbow range of motion was equal to the right elbow, with the exception of supination, which was described as mildly limited due to radial neuropathy on the left with subsequent weakness of the supinator muscle.  The examiner stated that there was no separate wrist or elbow condition, and no focal tenderness at these joints on the left.  He opined that the deficits in range of motion were due to muscle weakness, the scarring from the initial stab wound, and from post-operative residuals from tendon transfers, etc.  The diagnoses were left radial neuropathy at the elbow (wound is below the elbow, but likely due to Wallerian degeneration, function is affected from the elbow level on down, with progressive worsening of motor function proximal to distal).  This involves the motor branch to a severe degree (mildly weak supinator, moderately to severely weak wrist extensors, absent finger extension) and the sensory branch to a moderate degree.  Skin changes along the dorsal forearm with thinner skin, decreased hair and hypersensitivity are due to this sensory radial neuropathy.  Left median and ulnar sensorimotor neuropathies are moderate to severe, and are as likely as not due to local scarring at the elbow and the need for altered biomechanics at the wrist to substitute for missing extensor strength.  

The examiner opined that there is a partial loss of use of the left hand, in that he was still able to use the hand for positioning, stabilizing, and tasks which only require limited strength.  The examiner stated that acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis, and that the Veteran's hand function was so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner stated that due to radial neuropathy and failure of tendon transfer surgery, the Veteran had to use alternative means to get his fingers open for a full hand grip (left thumb, gravity, and/or right hand) then is weak with closing fist.  An old fashioned hook-type prosthesis would provide a stronger and more consistent grip than his current left hand does. The left hand had no fine motor dexterity.  The examiner stated that the Veteran had a primary nerve problem, not a primary hand problem, and that any degenerative joint disease that the left hand might have was not due to the nerve problem, thus X-ray studies were not obtained.  The examiner opined that the Veteran's left upper extremity affected his ability to work, in that he could only use his left hand/forearm for limited support and very limited brief gripping inconsistently as he dropped things, particularly when he could not see them.

Different ratings apply for upper extremity disabilities depending on whether the major (dominant) or minor limb is affected.  As noted in VA and private records, the Veteran is right-handed.  Therefore, the percentages for the minor arm must be considered in evaluating his left upper extremity disability.  38 C.F.R. § 4.69.

Considering all of the evidence of record with regard to the left upper extremity, the Board finds that the Veteran has multiple separate and distinct manifestations from the same injury, and accordingly he has been compensated under different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

As noted, throughout the pendency of the appeal, the AOJ has rated the service-connected residuals of stab wound of the left arm with neuropathy of the left radial nerve (non-dominant) as 30 percent disabling, under Diagnostic Code 8516 (pertaining to paralysis of the ulnar nerve), and the left arm scar as 10 percent disabling under Diagnostic Code 7804 (pertaining to unstable or painful scars).

When service connection was initially established for this disability in 1970, it was rated under Diagnostic Code 8514, pertaining to paralysis of the radial nerve.

Under Diagnostic Code 8514, complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity warrants a 60 percent rating in the minor extremity.  Incomplete paralysis of the radial nerve of the minor extremity is rated as follows:  severe (40 percent); moderate (20 percent); and mild (20 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8514.

Under Diagnostic Code 8516, disabilities affecting the ulnar nerve are rated as follows:  a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

A Note after Diagnostic Codes 5205 to 5213 (pertaining to disabilities of the elbow and forearm) provides that, for all forearm and wrist injuries rated under those codes, impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined, not to exceed the rating for loss of use of the hand.  See 38 C.F.R. § 4.71a.  Loss of use of the minor hand warrants a rating of 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  

Under the amputation rule, the combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the forearm below the insertion of the pronator teres muscle of the minor arm is rated 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5124.  

The December 2012 VA examiner opined that acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis, and that the Veteran's hand function was so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner stated that due to radial neuropathy and failure of tendon transfer surgery, the Veteran had to use alternative means to get his fingers open for a full hand grip (left thumb, gravity, and/or right hand) then is weak with closing fist.  An old fashioned hook-type prosthesis would provide a stronger and more consistent grip than his current left hand does. The left hand had no fine motor dexterity.  The examiner stated that the Veteran had a primary nerve problem, not a primary hand problem.

Resolving reasonable doubt in the Veteran's favor, and applying the amputation rule, the Board finds that the disability picture of all of the manifestations of the left upper extremity disabilities (radial neuropathy, ulnar neuropathy, muscle atrophy, and painful scars throughout the rating period on appeal (i.e., since April 10, 2006) more nearly approximates loss of use of the left hand, and an increased 60 percent rating is warranted for the left upper extremity disability throughout the rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5125.  As a result of this award, special monthly compensation is also warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.

TDIU 

The Veteran has contended that he is unable to work as a result of the combined effect of his service-connected disabilities.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

As a result of the above decision, the Veteran's combined schedular disability rating was more than 70 percent effective from April 10, 2006.  Thus he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.

Records on file reflect that he was working until September 15, 2011, and that he held a full-time job from June 2009 to that date, and prior to that, held high-level supervisory positions episodically during the period from April 2006 to June 2009.

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since September 15, 2011, he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, supra.  In making that determination, the Board has considered the Veteran's level of education, his primary employment history as a construction supervisor and consultant, and his level of disability due to his left upper extremity, PTSD, and other service-connected disabilities.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience. 

The Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to service-connected disabilities, alone, since September 15, 2011.  Therefore, entitlement to a TDIU is granted from that date.


ORDER

An initial rating in excess of 50 percent for service-connected PTSD is denied.

Throughout the rating period on appeal, a higher 60 percent rating, and special monthly compensation is granted for the left upper extremity disability, residuals of a stab wound to the left arm with neuropathy of the radial nerve and ulnar nerve, with painful scars, based on loss of use of the left hand, subject to the applicable laws and regulations governing the payment of monetary benefits.

The claim for a TDIU is granted effective September 15, 2011, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

Regrettably, additional development is required prior to appellate review of the appeal for a higher compensable rating for scar residuals of a stab wound to the abdomen.  A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In April 2012, the Board remanded this issue to the AOJ for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

Specifically, as noted in the prior remand, the claims file does not include the initial treatment records from the 71st Evacuation Hospital in Pleiku, South Vietnam after the January 4, 1969 incident in which the Veteran was stabbed in Vietnam, prior to his January 18, 1969 admission to Great Lakes Naval Hospital (NH) in the United States.  In other words, the missing medical records cover the period from January 4, 1969 to January 18, 1969.  The Board previously remanded this case to obtain such records as they are relevant to this claim, and the Board finds that the AOJ's efforts in this regard are inadequate.  The AOJ has sought and obtained some additional service treatment records, but the AOJ attempted to obtain the missing inpatient records from Great Lakes NH, instead of seeking clinical/inpatient medical records of his initial treatment in Vietnam as we requested.  The missing records relating to the Veteran's January 1969 exploratory laparotomy are still not on file, and it does not appear that exhaustive efforts have been undertaken to obtain them.  

The Board also notes that in a May 2006 VA neurological compensation examination, the Veteran reported that he was initially treated in Vietnam after the stabbing, then in Japan, before being transferred to a hospital in the United States.  He has not yet identified the hospital in Japan where he was treated, and he should be asked to do so.

Governing regulation provides that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records.  38 C.F.R. § 3.159(c)(2); see also 38 C.F.R. § 3.159(c)(3).  Remand is required to obtain these missing service clinical records.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify the hospital in Japan where he was treated in January 1969 shortly after he was stabbed on January 4, 1969.  

2.  Then, attempt to obtain the Veteran's in-service clinical/inpatient hospital records reflecting all medical treatment rendered at the 71st Evacuation Hospital in Pleiku, Vietnam, and at an Army Hospital in Japan from January 4, 1969 through January 18, 1969.  In particular, medical records of a January 4, 1969 exploratory laparotomy should be obtained.

Continue efforts to obtain these service clinical records until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  The Veteran also must be appropriately notified if unable to obtain records concerning this additional service.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

Make as many requests as are necessary to obtain these relevant records.  The complete steps taken to locate these records should be fully documented for the claims file.

3.  Then readjudicate this claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


